DETAILED ACTION
Claims 1, 4, 7-8, 10, 14-15, 18, 20, 24 and 26 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants response, the objection to the Drawings of the previous office action is Withdrawn. 
Following Applicants amendments to the Claims, the 112 rejection of the Claims of the previous office action is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Thus, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: the last limitation appears to be incomplete. When looking at the strikethrough portion, it appears to contain the necessary section to complete the limitation, as the underlined section was not present in the previous set of claims. Suggested correction is “wherein the wall panels are comprised of framing members and the framing members are positioned based on a set of data.” Appropriate correction is required.

Examiner’s Note: For the purposes of examination the final limitation of claim 1 will be interpreted as “wherein the wall panels are comprised of framing members and the framing members are positioned based on a set of data.”

Claim 8 is objected to because of the following informalities: it contains two periods which is improper.  Appropriate correction is required.

Examiner’s Note: For the purposes of examination the end of claim 8 will be interpreted as the period after the limitation on page 5 of the claims.

Claim 16 is objected to because of the following informalities: The limitation “wherein the set of walls of the 3D model are transformed into sections and the sections are manipulated to be visually distinct from  one another; and”, contains an extra space between “from” and “one”. Suggested correction is to remove the extra space. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4, 7-8, 10, 14-15, 18, 20, 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in 
Claim 1: wherein the other elements of the floor plan are removed and a second drawing layer is created;
Claim 1: manipulating, by the one or more processors, the second drawing layer into a third drawing layer, wherein the third drawing layer is of the at least one walls showing a true thickness of the framing members;
Claim 1: segmenting, by the one or more processors, the third drawing layer into a series of wall segments based on the at least one wall design;
Claim 1: transforming, by the one or more processors, the third drawing layer into a framing member model;
Claim 8: program instructions to segment the second layer into a series of wall panel segments,
Claim 8: program instructions to create a set of 2D illustrations of each of the wall panel segments, wherein the framing members are identified.
Claim 15: wherein the set of walls of the 3D model are transformed into sections and the sections are manipulated to be visually distinct from one another; and
Claim 15: wherein each section has an end frame member integrated into the section and manipulating the set of walls to accommodate the added end frame members so that the centerline of the set of walls comprised of manipulated sections is substantially the same as the calculated center lines of the first computer generated layer.
Claim 20: program instructions to calculate if each segment is limited to a set of shipping limitations.
The Examiner appreciates if the Applicant is able to point out where the above limitations are disclosed in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither the specification nor the claims provide a standard for measuring the center lines intended as required by MPEP 2173.05(b).


All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-8, 10, 14-15, 18, 20, 24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the mental process of panelizing a wall from a floor plan [drawing]. This judicial exception is not integrated into a practical application because the claimed invention may be performed as a mental process including an observation, evaluation, judgement or opinion, and/or with the assistance of pen and paper. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Step 1: Claims 1, 4, 7, 24 and 26 are directed to a computer method, which is a process, which is a statutory category of invention. Claims 8, 10 and 14 is directed to a computer program product, which is a manufacture, which is a statutory category of invention. Claims 15, 18 and 20 is directed to a system, which is an apparatus, which is a statutory category of invention. Therefore, claims 1, 4, 7-8, 10, 14-15, 18, 20, 24 and 26 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 8 and 15 are directed to the abstract idea of panelizing the structural member of a wall and creating a model of all the panels, constituting an abstract idea based on concepts performed in the human mind, including an observation, evaluation, receiving, …, a floor plan, wherein the floor plan is a first drawing layer;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 1, the limitation of “isolating, …, at least one wall of the floor plan, wherein the at least one wall is distinguished from other elements of the floor plan;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 1, the limitation of “identifying, …, centerlines of each of the at least one walls wherein the other elements of the floor plan are removed and a second drawing layer is created;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 1, the limitation of “calculating, …, a true width of the at least one wall, wherein the true width of the at least one wall is that of framing members;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 1, the limitation of “manipulating, …, second drawing layer into a third drawing layer, wherein the third drawing layer is of the at least one walls showing a true thickness of the framing members;” is a process that, under segmenting, by the one or more processors, the third drawing layer into a series of wall segments base on the at least one wall design; transforming … the third drawing layer into a framing member model, wherein the segments are identified; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 1, the limitation of “converting, by one or more processors, the segments into wall panels, wherein the wall panels are comprised of framing members and the framing members are positioned based on a set of data.” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 8, the limitation of “program instructions to extract the walls from the floor plan, wherein a first layer is created” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 8, the limitation of “program instructions to generate a 3D model from the second layer, wherein the 3D model is comprised of the wall panel segments; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be program instructions to create a set of 2D illustrations of each of the wall panel segments, wherein the framing members are identified” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 8, the limitation of “program instructions to update the 3D model based on the segmentation of the wall into panels.” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 15, the limitation of “program instructions to generate a 3D model of the set of walls, where the set of walls are formed from framing members; program instructions to analyze the 3D model, wherein the set of walls of the 3D model are transformed into sections and the sections are manipulated to be visually distinct from one another;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 15, the limitation of “program instructions to manipulate the sections, wherein each section has an end frame member integrated into the section and manipulating the set of walls to accommodate the added end frame members so that the centerline of the set of walls comprised of manipulated sections is substantially the same as the calculated center lines of the first computer generated layer” is a process that, under its broadest reasonable interpretation, is a process step that covers 
Thus, the claims are directed to the abstract idea of a mental process performed in the human mind including an observation, evaluation, judgment or opinion, or with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 are directed to methods performed by a “processor”, “computer readable memory”, “computer readable storage medium”, “a computing device” or “program” which merely uses a computer to perform the steps of the abstract idea. (MPEP 2106.05(f)) The system is recited at a high level of generality in the claims, such that it amounts to no more than a mere drafting effort from an Architect, Engineer or the like. The additional elements do not impose any meaningful limits on practicing the abstract idea. There is no improvement to the functioning of the computer itself, or to any technology or technical field. Therefore, the claims, as a whole, do not integrate the abstract idea into a practical application.
Step 2B: Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. “processor”, “computer readable memory”, “computer readable storage medium”, “a computing device” or “program”), when considered both individually and in combination, do not amount to significantly more than the judicial exception. The additional elements are recited as instructions to implement the abstract idea on a computer or merely uses the computer as a tool to perform an abstract idea, which does not add meaningful limits to practicing the abstract idea. (MPEP 2106.05(f)) As stated in Section I.B. of the December 16, 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 4 and 18 are directed to incorporating apertures into the walls, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 7, 14 and 20 are directed ensuring the panels meet shipping limitations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 10 is directed to generating a set of panels that are distinguishable, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 24 is directed to creating datums in the structures, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 25 is directed to positioning framing members in the walls, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 26 is directed to manipulation based on a construction process, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Accordingly, claims 1, 4, 7-8, 10, 14-15, 18, 20, 24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,7-8,10,14-15,18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. USPPN 2010/0024318 (hereinafter “Zhang”), in view of Heil USPN 6,681,140.
Regarding claim 1, Zhang teaches A computer method for panelising the structural member of a wall, comprising: (Abstract, [0005], [0011], [0054], The CAD program divides the wall into wall panels)
receiving, by one or more processors, a floor plan; (Figure 1, [0004], [0010], [0038], a floor plan provided by the customer is inputted into the CAD program)
isolating, by the one or more processors, at least one wall of the floor plan, wherein the at least one wall is distinguished from other elements of the floor plan; (Figures 8, 9, 14a-b, 15a, [0011], [0025]-[0027], [0055], [0057], [0065] and [0066], a user selects and isolates walls of the floorplan from other elements)
Zhang does not explicitly teach, wherein the floor plan is a first drawing layer; identifying, by one or more processors, centerlines of each of the at least one walls, wherein the other elements of the floor plan are removed and a second drawing layer is created; calculating, by one or more processors, a true width of the at least one wall, wherein the true width of the at least one wall is that of framing members; manipulating, by the one or more processors, the second drawing layer into a third drawing layer, wherein the third drawing layer is of the at least one walls showing a true thickness of the framing members segmenting, by the one or more processors, the third drawing layer into a series of wall segments based on the at least one wall design; transforming, by the one or more processors, the third drawing layer into a framing member model, wherein the segments are identified; and converting, by one or more processors, the segments into wall panels, wherein the wall panels are comprised of framing members and the framing members are positioned based on a set of data.
Heil teaches, wherein the floor plan is a first drawing layer; (Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, each component that makes up the floor plan makes up each layer)
identifying, by one or more processors, centerlines of each of the at least one walls, (column 13, lines 15-27, The user selects a wall or workline from which the centerline dimension will be strung; as each wall is clicked, a centerline is calculated)
wherein the other elements of the floor plan are removed and a second drawing layer is created; (Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, elements are added or removed in each drawing layer)
calculating, by one or more processors, a true width of the at least one wall, wherein the true width of the at least one wall is that of framing members; (Figure 1 and 12, Column 8, lines 40-50, Column 10 Lines 14-22, The width of the wall is measured in inches)
manipulating, by the one or more processors, the second drawing layer into a third drawing layer, wherein the third drawing layer is of the at least one walls showing a true thickness of the framing members (Figure 1, 8, 12 and 13, Column 5 Lines 57-67, Column 6 Lines 1-6, Column 8, lines 40-50, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, each drawing layer is manipulated from one layer to another, including a layer that shows the thickness of the framing members)
segmenting, by the one or more processors, the third drawing layer into a series of wall segments based on the at least one wall design; Figures 1, 7, 8, 10, 13-16, Column 5 Lines 57-65, Column 7 Lines 9-14, Column 14 Lines 39-58, Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, The walls are segmented into panels that make up a layer based on the wall design)
transforming, by the one or more processors, the third drawing layer into a framing member model, wherein the segments are identified; and(Figures 1, 7, 8, 10, 13-16, Column 5 Lines 57-65, Column 7 Lines 9-14, Column 14 Lines 39-58, Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, The walls are segmented into panels using design inputted by the user)
converting, by one or more processors, the segments into wall panels, wherein the wall panels are comprised of framing members and the framing members are positioned based on a set of data. (Figures 1, 7, 8, 10, 13-16, Column 5 Lines 57-65, Column 7 Lines 9-14, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Zhang with Heil as both references deal with the creation of prefabricated buildings including breaking them up into panels, in order to implement a system that takes into account the width of the walls and a centerline of the floor plan using layers. Heil would modify Zhang by taking into account the width of the walls and a centerline of the floorplan in each layer before creating wall panels. The benefit of doing so is the floorplans for the can be debugged on the computer, and freight dollars can be saved by not shipping defective components. (Heil Column 28 Lines 28-35)

Regarding claim 4, the combination of Zhang with Heil teach the limitations of claim 1. Zhang teaches further comprising, identifying, by one or more processors, a set of apertures within at least one of the at least one walls, and incorporating the location of the apertures in the framing member model. (Figure 8, [0036], [0049], [0051], [0054], [0059], The windows and doors are incorporated into the panels and the floor plan)

Regarding claim 7, the combination of Zhang with Heil teach the limitations of claim 1. Zhang teaches further comprising, calculating, by one or more processors, if each of the panels meet a set of shipping limitations. ([0005], [0011], [0057], The segmentation of the panels is done to meet the size of the shipping container)

In regards to claim 8, Zhang teaches A computer program product for panelising the structural member of a wall, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (Abstract, [0005], [0011], [0054], The CAD program divides the wall into wall panels)
program instructions to receive an architectural drawing of a floor plan; (Figure 1, [0004], [0010], [0038], a floor plan provided by the customer is inputted into the CAD program)
	program instructions to identify walls of the floor plan; program instructions to extract the walls from the floor plan (Figures 8, 9, 14a-b, 15a, [0011], [0025]-[0027], [0055], [0057], [0065] and [0066], a user selects and isolates walls of the floorplan from other elements)
program instructions to construct each of the wall panel segments based on an assembled wall panel segment design; (Figure 14A, 15A, 17, 27, [0086], [0088]-[0101], each of the wall panel segments is assembled to create the assembled design)
program instructions to generate a 3D model of the framing members, wherein the 3D model is comprised of wall panel segments; (Figure 27, [0086], a rendering of the floor plan, with distinct panels is shown)
program instructions to create a set of 2D illustrations of each of the wall panel segments, wherein the framing members are identified. (Figure 9A, 10, 13, 14A, 2D illustrations of the wall panel segments showing each framing stud are created)
program instructions to update the 3D model based on the segmentation of the wall into panels. (Figure 27, [0060]-[0066], [0072]-[0078], [0086], a rendering of the floor plan, with distinct panels matched to the floorplan is shown)
Zhang does not explicitly teach program instructions to calculate at least one true center line of the walls; program instructions to calculate the true width of the framing members based on the calculated true center line,
Heil teaches, wherein a first layer is created; (Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, each component that makes up the floor plan makes up each layer)
program instructions to calculate a true center line of each of the walls; (column 13, lines 15-27, The user selects a wall or workline from which the centerline dimension will be strung; as each wall is clicked, a centerline is calculated)
program instructions to calculate a true width of the walls based on the calculated true center line, (Figure 1, Column 8, lines 40-50, Column 10 Lines 14-22, column 13, lines 15-27, The width of the wall is measured in inches on the same wall that is clicked for the center line)
program instructions to generate a second layer of the walls, wherein the walls are the true width of the walls based on a width of framing members; (Figure 1, 8, 12 and 13, Column 5 Lines 57-67, Column 6 Lines 1-6, Column 8, lines 40-50, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, each drawing layer is manipulated from one layer to another, including a layer that shows the thickness of the framing members)
program instructions to segment the second layer into a series of wall panel segments, wherein the wall panel segments are comprised of a set of framing members and the wall panel segment selection is based on the floor plan; (Figures 1, 7, 8, 10, 13-16, Column 5 Lines 57-65, Column 7 Lines 9-14, Column 14 Lines 39-58, Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, The walls are segmented into panels that make up a layer based on the wall design of the floor plan)
program instructions to generate a … model from the second layer (Figure 16, Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, A 3D model is created from all the layers)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Zhang with Heil as both references deal with the creation of prefabricated buildings including breaking them up into panels, in order to implement a system that takes into account the width of the walls and a centerline of the floor plan using layers. Heil would modify Zhang by taking into account the width of the walls and a centerline of the floorplan in each layer before creating wall panels. The benefit of doing so is the floorplans for the can be debugged on the computer, and freight dollars can be saved by not shipping defective components. (Heil Column 28 Lines 28-35)

Regarding claim 10, the combination of Zhang with Heil teach the limitations of claim 8. Zhang teaches further comprising, program instructions to modify the 3D model, wherein the wall panel segments are distinguishable from one another. (Figures 8-27, [0005], [0011], [0025]-[0035] , The panels contain mounting brackets, locators that mount to specific locations in the foundation and roof, each panel distinguishable by where it needs to be mounted)

In regards to claim 14, it is the computer program product embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7. 

In regards to claim 15, Zhang teaches A system comprising: a CPU, a computer readable memory and a computer readable storage medium associated with a computing device; (Figure 1, [0004], [0010], [0038], a floor plan provided by the customer is inputted into the CAD program)
program instructions to isolate a set of walls from an architectural drawing of a floor plan, (Figures 8, 9, 14a-b, 15a, [0011], [0025]-[0027], [0055], [0057], [0065] and [0066], a user selects and isolates walls of the floorplan from other elements)
program instructions to generate a 3D model of the set of walls, where the set of walls are formed from framing members(Figure 27, [0086], a rendering of the floor plan, with distinct panels is shown)
program instructions to analyze the 3D model, wherein the set of walls of the 3D model are transformed into sections and the sections are manipulated to be visually distinct from one another; and (Figures 8, 9, 14a-b, 15a, [0011], [0025]-[0027], [0055], [0057], [0065] and [0066], a user selects and isolates walls of the floorplan from other elements)
program instructions to manipulate the sections, wherein each section has an end frame member integrated into the section and manipulating the set of walls to accommodate the added end frame members so that the centerline of the set of walls comprised of manipulated sections is substantially the same as the calculated center lines of the first computer generated layer (Figure 14a, 15a, 21, 27, [0005], [0011], [0057], [0060]-[0066], [0072]-[0078], [0086], a rendering of the floor plan, with distinct panels matched to the floorplan is shown to match the dimensions of the floor plan)
Heil teaches, wherein a first computer generated layer of the isolated set of walls is generated (Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, each component that makes up the floor plan makes up each layer)
program instructions to calculate center lines of the set of walls of the first computer generated layer; (Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, column 13, lines 15-27, The user selects a wall or workline from which the centerline dimension will be strung; as each wall is clicked, a centerline is calculated)
program instructions to calculate a true thickness of the set of walls based on the calculated center lines, (Figure 1, Column 8, lines 40-50, Column 10 Lines 14-22, column 13, lines 15-27, The width of the wall is measured in inches on the same wall that is clicked for the center line)
program instructions to generate a 3D model layer-of the walls, where individual vertical and horizontal framing members are generated; (Figure 16, Column 6 lines 19-25, Column 7 Lines 6-25, Column 20 Lines 65-67, A 3D model with vertical and horizontal framing members is generated)
program instructions to generate a second computer generated layer, wherein the set of walls are shown with the true thickness; (Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, column 13, lines 15-27, Figure 1, Column 8, lines 40-50, Column 10 Lines 14-22, column 13, lines 15-27, multiple layers are created with the width of the wall measured in inches on the same wall that is clicked for the center line)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Zhang with Heil as both references deal with the creation of prefabricated buildings including breaking them up into panels, in order to implement a system that takes into account the width of the walls and a centerline of the floor plan using layers. Heil would modify Zhang by taking into account the width of the walls and a centerline of the floorplan in each layer before creating wall panels. The benefit of doing so is the floorplans for the can be debugged on the computer, and freight dollars can be saved by not shipping defective components. (Heil Column 28 Lines 28-35)

In regards to claim 18, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 20, it is the system embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

Regarding claim 24, the combination of Zhang with Heil teach the limitations of claim 1. Heil teaches further comprising, creating, by the one or more processors, datums for each floor plan of a structure, wherein the datums include a depth of a floor and a height of the walls. (Column 9 lines 15-26 and 58-67, Column 11 Lines 34-67, Column 12 Lines 1-9, the depth of the floor and the height of the walls from a given point is calculated)

Regarding claim 26, the combination of Zhang with Heil teach the limitations of claim 1. Heil teaches further comprising, generating, by the one or more processors, a layout of the frame members in the segments based on a construction process. ([0005], [0011], [0057], Based on the local building specifications the segments of the walls are created)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
French USPPN 2017/0002579: Also teaches creating a residential unit that is build to meet a set of shipping dimensions. Different layers of the program show walls and apertures of the building.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147
/BORIS GORNEY/
Supervisory Patent Examiner, Art Unit 2147